OliveR, Chief Judge:
Counsel for the respective parties have submitted this appeal for reappraisement for decision on a written stipulation, reading as follows:
XT IS HEREBY STIPULATED AND AGREED, by and between counsel for the parties hereto, subject to the approval of the Court, that the merchandise covered by the above appeal for reappraisement consists of footwear in chief value of India rubber, exported from Japan subsequent to February 27, 1958.
That said footwear is identified in the Final List, published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27,1958; and that said merchandise was entered for consumption subsequent to February 27,1958.
That on or about the date of exportation of the said merchandise, the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the appraised value less the item designated on the invoice as “Buying Comm. (5%)” in the amount as shown thereon; and that there were no higher foreign values for such or similar merchandise.
IT IS FURTHER STIPULATED AND AGREED that the above appeal for reappraisement may be submitted for decision upon this stipulation.
On the agreed facts, I find that the proper basis for appraisement of the footwear in question is export value, as defined in section 402a (d) of the Tariff Act of 1930, as amended, and hold that such statutory value therefor is the appraised value, less the amount of the item designated on the invoice as “Buying Comm. (5%).”
Judgment will be rendered accordingly.